Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/18/22 has been entered. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Thomas H. Martin on 8/24/22.

The application has been amended as follows: 

IN THE CLAIM:

At claim 7: “one or mores sprayers” has been replaced with --one or more sprayers--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
By applicant’s amendment on 7/18/22 the method now requires the application of pretreatment liquid to portions of a fabric shirt comprising supporting a spray device on the portions using first, second, and third wheels (oriented as further claimed)  and preforming the activation (and further adjusting per independent claims 10 and 17) within the full scope of the claims.  
Previously applied Whitener (US 2016/0136675) is directed to spraying of containment panels for above ground fuel and chemical storage tanks, which appears to be on a scale much larger than those for shirts.  It further teaches wherein the applicator comprises contact / support via one or more wheels, but does not teach the particular orientation of three wheels as presently claimed.   As such, Whitener does not teach application onto portions of a fabric shirt, nor via contact / support with the three wheels as presently recited.  
Previously applied Feldman (US 2006/0249039) is directed to application of treatments onto shirts, but instead of wheeled contact / support of the applicator, its applicators are supported on overhanging bridges.  Thus is does not adequately teach contacting, supporting, and moving via wheels within the full scope of the claims as presently recited.  
After further search and consideration, the examiner places US 8,438,695 on record as it is directed to a spraying application device comprising three wheels as claimed, but it is further directed to application of treatment onto floors, not fabric shirts, and thus does not explicitly teach activating the spray device to spray the pretreatment liquid from one or more sprayers onto a spray area formed on the fabric shirt and to move via rotation of the first, second, and third wheels, the spray device from a first position to a second position on the fabric shirt as the pretreatment liquid is sprayed.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN H EMPIE whose telephone number is (571)270-1886. The examiner can normally be reached Monday-Thursday 5:30AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN H EMPIE/Primary Examiner, Art Unit 1712